142 F.3d 446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Anibal CARDONA-HERNANDEZ, Defendant-Appellant.
No. 97-50173.D.C. No. CR-94-00788-MLR.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Central District of California Manuel L. Real, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Anibal Cardona-Hernandez appeals his sentence imposed following this court's remand.  We dismiss.


2
Cardona-Hernandez contends that the record is ambiguous as to whether the district court recognized its authority to depart downward from the Guidelines on the basis of an imperfect duress defense.  We have examined a transcript of the sentencing hearing and conclude that the district court recognized its authority to depart downward.  "We lack jurisdiction to review a district court's discretionary refusal to depart downward from the Guidelines."   See United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997).  Accordingly, this appeal is


3
DISMISSED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3